DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art in the record (in particular, US Pub. 2013/0308728 to Lindoff et al. (hereinafter “Lindoff”)) does not disclose, with respect to claim 26, the controller is configured to tune the receiving chain to the second receiving bandwidth if a difference between the first receiving bandwidth and the second receiving bandwidth is above a threshold, and not tune the receiving chain to the second receiving bandwidth if the difference between the first receiving bandwidth and the second receiving bandwidth is below the threshold as claimed.  Rather, Lindoff teaches a receiver comprising a tunable receiving chain (“The control unit may be adapted to adapt a bandwidth of the filter” in [0016]).  The prior art in the record also does not disclose, with respect to claim 36, a phase estimator, configured to estimate a phase of the subframe header based on reference symbols of the first slot when the receiving chain is tuned to the first receiving bandwidth and configured to reestimate the phase based on reference symbols of the second slot when the receiving chain is tuned to the second receiving bandwidth as claimed.  The prior art in the record also does not disclose, with respect to claim 41, the receiving chain is configured to receive a plurality of subframes following the first subframe; wherein the receiver comprises a scheduling circuit, configured to provide inter subframe scheduling information which indicates a scheduling of the plurality of subframes with respect to time; and wherein the controller is configured to tune the receiving chain to the second receiving bandwidth based on the inter subframe scheduling information as claimed.  Accordingly, claims 26-31 and 33-44 are allowed.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLEMENCE S HAN whose telephone number is (571)272-3158.  The examiner can normally be reached on Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLEMENCE S HAN/Primary Examiner, Art Unit 2414